United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-10858
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MORRIS MARK WOMACK,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:93-CR-135-X-2-R
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Morris Mark Womack appeals the district court’s revocation

of his supervised release.   Womack argues that the protections

afforded by Boykin v. Alabama, 395 U.S. 238 (1969), and FED.

R. CRIM. P. 11 should be extended to supervised-release revocation

proceedings.   He contends that his revocation, therefore, should

be vacated because the district court did not inquire on the

record whether his plea of true was knowing and voluntary.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10858
                                -2-

     Because Womack raises this argument for the first time on

appeal, this court’s review is for plain error only.      United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994)(en

banc), abrogated in part, Johnson v. United States, 520 U.S. 461

(1997).   Contrary to Womack’s assertion, plain error review

applies to issues of law raised for the first time on appeal.

See United States v. Olano, 507 U.S. 725, 732-33 (1993).

     In United States v. Johns, 625 F.2d 1175, 1176 (5th Cir.

Unit B 1980), this court held that FED. R. CRIM. P. 11 is

inapplicable to probation-revocation hearings.     As the procedures

for supervised-release revocations and probation revocations are

the same, see FED. R. CRIM. P. 32.1, the issue whether the

district court should have conducted a FED. R. CRIM. P. 11

colloquy at Womack’s supervised-release revocation hearing is

arguably foreclosed by Johns.   Thus, Womack fails to demonstrate

that the district court erred, plainly or otherwise, by not

conducting a FED. R. CRIM. P. 11 colloquy.

     This court has not yet addressed the issue whether Boykin is

applicable to supervised-release or probation-revocation

hearings.   See Johns, 625 F.2d at 1176.     Given the lack of

controlling authority in this circuit on this issue, any error by

the district court with regard to Boykin was not clear or obvious

and, therefore, does not meet the plain-error standard.      See

Calverley, 37 F.3d at 162-64.   Accordingly, the district court’s

judgment is AFFIRMED.